OPINION OF THE COURT
SCIRICA, Chief Judge.
Following a jury trial in the District of Delawai'e, appellant Donald Lee Donovan *150was found guilty of eight counts of tax evasion. He was sentenced on May 7, 2004. Donovan does not challenge his conviction.
Appellant challenges his sentence under United States v. Booker, 543 U.S. — , — U.S.-, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). Having determined that the sentencing issues appellant raises are best determined by the District Court in the first instance, we will vacate the sentence and remand for resentencing in accordance with Booker.